Exhibit Apollo Solar Announces Results of Independent Technical Review of Dashuigou And Majiagou Tellurium Projects. CHENGDU, China, May 12, 2009 Apollo Solar Energy, Inc., (OTC Bulletin Board: ASOE; "Apollo Solar Energy" or "the Company"), a leading vertically integrated miner, refiner and producer of tellurium (Te) and high-purity tellurium based metals for specific segments of the global electronic materials market, today announced that Behre Dolbear Asia, Inc. (“BDASIA”), a wholly-owned subsidiary of Behre Dolbear & Company, Inc. (“Behre Dolbear”) of Denver, CO, issued their final report on May 3, 2009 titled “Independent Technical Review of the Dashuigou and Majiagou Tellurium Projects in Sichuan Province, the People’s Republic of China”.The Board of Directors of the Company engaged Behre Dolbear & Company, Inc. to undertake an independent technical review of the Dashuigou and Majiagou Projects and to produce a technical report for the resource estimates of the two properties. The technical review covers the Dashuigou and Majiagou tellurium projects and the surrounding exploration area, which are controlled by Apollo Solar Energy through its subsidiaries and affiliates in China. BDASIA professionals visited the Dashuigou and Majiagou tellurium project site, reviewed the project mineral rights, geology and mineralization, assay database, and resource estimation.
